Richard L. Sotir, Esq. Corporation Counsel, Jamestown
You have asked whether a city police officer may run for the office of town justice and if elected hold the office while continuing to be employed as a police officer.
Section 105(c) of the Uniform Justice Court Act provides that:
  "No town or village justice selected for a term of office commencing on or after July first, nineteen hundred seventy-five, shall engage in or accept any employment as a `peace officer' or a `police officer', as those terms are defined in the criminal procedure law."
A sworn officer of an authorized police department or force of a city is a "police officer" (Criminal Procedure Law, § 1.20[34][d]). Applying section 105(c), if the police officer is elected to the position of town justice, prior to the commencement of his term of office he would be required to terminate his employment as a police officer.
We conclude that a town justice may not accept or engage in employment as a police officer.